DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. On page 9 of the Remarks, Applicant disagrees with the previous Office Action observation that “it is apparent that the 'switch block" (274, 270, 234) of Carocari modified to accommodate the second bottom antenna as established in the rejection would also satisfy the requirements of the claimed 'switch block" and be implemented in a single LRU (222)." Applicant argues that this approach is taught away from by the Carocari reference which identifies the multiple-LRU function provided by the external switches (228, 232) which would be defeated by combination into a single LRU, and additionally that the essential function provided by the switches 228 and 232 is taught to provide an altogether different function than the combined switch box of a single unitary LRU.  The argument is not persuasive because switches 228 and 232 of .  
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-4, 6, 8, 9, 11-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carocari et al. (7,525,474) in view of Malaga (2016/0013923) and Jones et al. (8,593,330).
Regarding claims 1, 3-4, 8, and 11-12, Carocari discloses a system (Fig. 5), comprising:
a transponder processor (250);
a top RF receiver (280-284) configured to connect to a top antenna (230), wherein the transponder processor is configured to communicate using the top RF antenna (column 7, lines 3-17);
a bottom RF receiver (240-246) configured to connect to a first bottom antenna (226), wherein the transponder processor is configured to communicate using the first bottom antenna (column 7, lines 3-17);
a distance measure equipment processor integrated with the transponder processor (250); and configured to measure distance (one of ordinary skill in the art recognizes measuring distance is inherent DME functionality, also see column 5, lines 15-19).  Alternatively, if this cannot be considered inherent for the processor 250, because distance measurement is the purpose of DME, one of ordinary skill in the art would have found it obvious to use the processor (250) to measure the distance so that an additional processor would not be required for such with predictable results.  
Carocari discloses the receivers (top RF antenna receiver (280-284), bottom antenna receiver (240-246), a DME receiver (256-262), and integrated transponder processor and DME processor (250) are provided as a single LRU (222).

Regarding the claimed “switch block”, Carocari discloses a “switch block” (274, 270, 234) coupled to a TX power amplifier (a power amplifier is implicitly disclosed as part of transmitter 268, e.g. the standard symbol for an amplifier is illustrated in Fig. 5), the top RF receiver, and bottom RF receiver.  The “switch block” selects between the top and first bottom antenna and is configured to connect the amplifier to one of the top or first bottom antenna.  As such, when modified in view of Malaga to include a second bottom antenna it would be necessary to modify the circuitry to additionally select between the second bottom (DME) antenna, thereby connecting the power amplifier to one of the top antenna, first bottom antenna, or second bottom antenna, so that signals from the transmitter (268) can be transmitted and received via this additional antenna.  Such modification may include for example replacing switch 270 with a three way 
Carocari does not mention a TCAS avionics processor and functionality using the top and first bottom antenna, or accordingly that the bottom antenna is a “TCAS/XPDR antenna”. Jones discloses (e.g. Fig. 1) a similar multimode avionics system and method where transponder and distance measure equipment processors are also integrated, in addition to a TCAS processor which receives signals from a top and bottom antenna (column 1, lines 25-33, column 4, lines 14-21).  It would have been obvious to one of ordinary skill in the art to add a TCAS processor and integrate it with the transponder and distance measure equipment processors of Carocari for aircraft in order to provide a complete avionics package as TCAS is required avionics in many aircraft (Jones column 1, lines 7-13) and integration allows for sharing of system components to reduce weight and cost with predictable results.  A result of the modification is the first bottom antenna is a “TCAS/XPDR antenna”, i.e. it receives signals for both TCAS and transponder communications. Further regarding claims 4 and 12, TCAS is an example of a “traffic awareness system”.
 Regarding claims 9 and 16, the claimed method would have likewise been obvious using the system of Carocari in view of Malaga and Jones.
Regarding claims 6 and 14, Carocari discloses that the DME and transponder processors are integrated together as parts of the same DSP or AISC (250) and does not disclose that they are on different circuit card assemblies.  However Carocari also .   

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carocari in view of Malaga and Jones as applied to claims 1 and 9 above, and further in view of Naravanamurthy (2010/0171647).
Carocari does not specify that the DME processor and receiver are implemented on a same circuit card assembly. Naravanamurthy discloses an avionics configuration where a TCAS (30) including processor (80) are on the same card (see [0013]).  It would have been obvious to one of ordinary skill in the art to apply the general teaching of Naravanamurthy to the system of Carocari as modified and include the DME receiver on the same card as the processor in the interest of space and ease of replacement with predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646